DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received on 11/29/2021:
Claims 1-15 are currently examined.  
Claim 15 is newly added.
Claims 8-13 are withdrawn.
The objection to claim 4 is withdrawn in light of the amendment.
The 112(b) rejection to claim 7 is withdrawn in light of the amendment.
All prior art grounds of rejection are maintained for at least the reasons as set forth herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.







Claims 1 – 7 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Monroe et al. (US 5,611,829) (“Monroe” hereinafter) in view of Cahoon et al. (Sintering and Grain Growth of Alpha-Alumina, Journal of the American Ceramic Society) (“Cahoon” hereinafter).

Regarding claim 1, Monroe teaches a sintered abrasive particle (see Monroe at C3 L L33-34 teaching sintering the abrasive grain precursor) 
with the density of the particle being at least 3.5 g/cm3 (see Monroe at C14 L31-32 teaching a density of at least 3.5 g/cm3),
the particle presenting a microstructure in which the average size of the crystalline micro-particles is less than 2 µm (see Monroe at C14 L62-63 teaching an average crystallite size of less than about 0.5 micrometer),
prima facie case of obviousness exists (see MPEP § 2144.05 I),
and having a chemical composition in oxides including the following ranges of content by weight for a total of 100%:

% Fe2O3
% TiO2
% CaO
% MgO
% SiO2
% Al2O3
Claim 1
0.5 – 2.5 
0 – 2 
0.5 – 2.5
0.5 – 3 
0.5 – 3 
93 – 96.5
Monroe
2.0i
0.01-25 ii
0.01-25 ii
0.01-25 ii
1.0i
97.0i


i Monroe Table 6 at C23 L63 teaches example 9 comprising 97.0% Al2O3, 2.0% Fe2O3 and 1.0% SiO2.  
For the weight content of Fe2O3 and SiO2, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).  
For the weight content of Al2O3, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I).  In addition, Monroe teaches that the abrasive grain, on a theoretical basis, can comprise 85.0 – 99.6% by weight Al2O3 (see Monroe at C2 L18).  

ii Monroe does not explicitly teach TiO2, CaO, MgO in example 9, but discloses that other metal oxides may be incorporated into the abrasive grains and features MgO, TiO2, CaO and combinations thereof in the list (see Monroe at C9 L4 – 16).  Monroe also teaches that if any of them are present, preferably, about 0.01-25 wt% (more preferably 0.01 - 10 wt%, and most preferably, about 0.01-1.0 wt%) is present in the alpha alumina-based ceramic abrasive grain, on a theoretical oxide basis (Monroe at C9 L45 – 49).  Thus, overlapping with the claimed MgO, TiO2, CaO ranges. 

Like Monroe, Cahoon teaches sintering of alumina (see Cahoon at Title teaching sintering and grain growth of alpha-alumina).  Cahoon further discloses that the sintering (densification) and grain growth of alumina were studied to determine the effect of variables wherein various single additives in different amounts is featured in the list (see Cahoon at P337, Abstract, 1st sentence).  
Cahoon also teaches that the raw alumina material used in the study does not contain a high soda content (0.1 to 0.9%), volatile impurities, and magnesia (see Cahoon at P337 (1) raw materials section, 1st paragraph), which was taken to mean that the raw alumina material is high purity.
Cahoon further teaches Table IV. Summary Effects of Single Additives on Sintering and Growth of Large Grains of Alumina (see Cahoon at P343), wherein 
titanium dioxide, TiO2 (amounts from 0.066 to 10.0%) is reported to strongly aid in sintering up to 5%, but retards sintering at 10%; and strongly promotes large-grain growth in amounts up to 1%; but strongly inhibits growth above 5%; and at 3% grain becomes nearly spheroidal (see Cahoon Table IV at P343, 14th additive).
th additive).   
magnesium oxide, MgO (amount is from 0.023 to 4.7%) is reported to retard sintering and strongly inhibits large-grain growth, even in amounts of 0.023%, all grains are nearly spheroidal (see Cahoon Table IV at P343, 7th additive). 	 
As such, one of ordinary skill in the art would appreciate that Cahoon teaches that a metal oxide modifier can affect the sintering (densification) and the grain size or growth of an alpha-alumina abrasive grain, and the exact proportions of these components can vary depending upon the desired properties of the abrasive grain, and seek those advantages by adding the CaO, and MgO, and optionally adding TiO2 in Monroe’s alpha alumina-abrasive grain and control the chemical composition as claimed to achieve the desired properties of the abrasive grain as shown by Cahoon.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add the additives CaO, and MgO in Monroe’s alpha alumina-abrasive grain and control the chemical composition as claimed to achieve the desired properties of the abrasive grain as shown by Cahoon, and to optionally add TiO2 in Monroe for reasons taught by Cahoon.

Regarding claim 2, Monroe as modified by Cahoon teaches the limitations as applied to claim 1 above, and Monroe further teaches the particle having a microstructure in which the average size of the crystalline micro-particles is 0.5 to 1.5 µm (see Monroe at C14 L62-63 teaching an average crystallite size of less than about 0.5 micrometer).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I).

Regarding claim 3, Monroe as modified by Cahoon teaches the limitations as applied to claim 1 above, and Monroe as modified by Cahoon further teaches the particle having a chemical composition including the following ranges of weight by content for a total of 100%:

% Fe2O3
% TiO2
% CaO
% MgO
% SiO2
% Al2O3
Claim 3
0.5 – 1.5 
0.5 – 2 
0.5 – 1.5
0.5 – 1.5 
1.5 – 2.5 
93.5 – 94.5
Monroe
2.0i
0.01-25 ii
0.01-25 ii
0.01-25 ii
1.0i
97.0i


i Monroe Table 6 at C23 L63 teaches example 9 comprising 97.0% Al2O3, 2.0% Fe2O3 and 1.0% SiO2.  
However, Monroe teaches that the abrasive grain, on a theoretical basis, can comprise about 85.0 – 99.6% by weight Al2O3, about 0.25-5.0% by weight Fe2O3 about 0.1-5.0 % by weight SiO2 (see Monroe at C2 L18-19).  
Furthermore, Monroe teaches that the alumina-based dispersion also includes a source of iron oxide, believed to act as, or provide a material that acts as, a nucleating agent (see Monroe at C5 L33-36), and also believed to aid in densifying the alpha alumina (see Monroe at C6 L34).  
And, Monroe teaches that the presence of a very small amounts of SiO2 raises the sintering temperature (see Monroe at C8 L6-8), is believed to reduce the crystallite size of the alpha alumina (see Monroe at C8 L9), also believed to increase the amount of transgranular fracture of the abrasive grain (see Monroe at C8 L14-15), and increase at least one unit cell dimension of the crystallites of abrasive grain (see Monroe at C8 L15-16).  But, the presence of large amounts of silica tends to result in significant mullite formation and poor grinding performance (see Monroe at C8 L18-21).
As such, one of ordinary skill in the art would recognize that Monroe teaches a range for Fe2O3, SiO2 and Al2O3 that reads on the claimed ranges.  Fe2O3 acts as a 2 affects the alumina as outlined above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected ranges from within the range taught by Monroe because there is a reasonable expectation of success that the ranges for Fe2O3, SiO2 and Al2O3 disclosed would be suitable as outlined above.

ii Monroe discloses that other metal oxides may be incorporated into the abrasive grains and features MgO, TiO2, CaO and combinations thereof in the list (see Monroe at C9 L4 – 16).  Monroe also teaches that if any of them are present, preferably, about 0.01-25 wt% (more preferably 0.01 - 10 wt%, and most preferably, about 0.01-1.0 wt%) is present in the alpha alumina-based ceramic abrasive grain, on a theoretical oxide basis (Monroe at C9 L45 – 49).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 4, Monroe as modified by Cahoon teaches the limitations as applied to claims 1 and 3 above, and Monroe as modified by Cahoon further teaches the particle having a chemical composition including the following weight by content for a total of 100%:

% Fe2O3
% TiO2
% CaO
% MgO
% SiO2
% Al2O3
Claim 4
1 
1 
1
1 
2 
94
Monroe
2.0i
0.01-25 ii
0.01-25 ii
0.01-25 ii
1.0i
97.0i


i Monroe Table 6 at C23 L63 teaches example 9 comprising 97.0% Al2O3, 2.0% Fe2O3 and 1.0% SiO2.  
However, Monroe teaches that the abrasive grain, on a theoretical basis, can comprise about 85.0 – 99.6% by weight Al2O3, about 0.25-5.0% by weight Fe2O3, about 0.1-5.0% by weight SiO2 (see Monroe at C2 L18-19).  

And, Monroe teaches that the presence of a very small amounts of SiO2 raises the sintering temperature (see Monroe at C8 L6-8), is believed to reduce the crystallite size of the alpha alumina (see Monroe at C8 L9), also believed to increase the amount of transgranular fracture of the abrasive grain (see Monroe at C8 L14-15), and increase at least one unit cell dimension of the crystallites of abrasive grain (see Monroe at C8 L15-16).  But, the presence of large amounts of silica tends to result in significant mullite formation and poor grinding performance (see Monroe at C8 L18-21).
As such, one of ordinary skill in the art would recognize that Monroe teaches a range for Fe2O3, SiO2 and Al2O3 that reads on the claimed values.  Fe2O3 acts as a nucleating agent and aids in densifying the alpha alumina and SiO2 affects the alumina as outlined above.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Monroe because there is a reasonable expectation of success that the ranges for Fe2O3, SiO2 and Al2O3 disclosed would be suitable as outlined above.

ii Monroe discloses that other metal oxides may be incorporated into the abrasive grains and features MgO, TiO2, CaO and combinations thereof in the list (see Monroe at C9 L4 – 16).  Monroe also teaches that if any of them are present, preferably, about 0.01-25 wt% (more preferably 0.01 - 10 wt%, and most preferably, about 0.01-1.0 wt%) is present in the alpha alumina-based ceramic abrasive grain, on a theoretical oxide basis (Monroe at C9 L45 – 49).  In prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 5, Monroe as modified by Cahoon teaches the limitations as applied to claim 1 above, and Monroe as modified by Cahoon further teaches the particle having a chemical composition including the following ranges of weight by content for a total of 100%:

% Fe2O3
% TiO2
% CaO
% MgO
% SiO2
% Al2O3
Claim 5
0.5 – 1.5 
0 – 0.1 
0.5 – 1.5
0.5 – 2.5 
0.5 – 1.5 
94.5 – 95.5
Monroe
2.0i
0.01-25 ii
0.01-25 ii
0.01-25 ii
1.0i
97.0i


i Monroe Table 6 at C23 L63 teaches example 9 comprising 97.0% Al2O3, 2.0% Fe2O3 and 1.0% SiO2.  For the weight content of SiO2, it has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).  
For the weight content of Fe2O3 and Al2O3, Monroe teaches that the abrasive grain, on a theoretical basis, can comprise about 85.0 – 99.6% by weight Al2O3, about 0.25-5.0% by weight Fe2O3 (see Monroe at C2 L18-19).  
Furthermore, Monroe teaches that the alumina-based dispersion also includes a source of iron oxide, believed to act as, or provide a material that acts as, a nucleating agent (see Monroe at C5 L33-36), and also believed to aid in densifying the alpha alumina (see Monroe at C6 L34).  
As such, one of ordinary skill in the art would recognize that Monroe teaches a range for Fe2O3 and Al2O3 that reads on the claimed ranges.  Fe2O3 acts as a nucleating agent and aids in densifying the alpha alumina.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the 2O3 and Al2O3 disclosed would be suitable as outlined above.

ii Monroe discloses that other metal oxides may be incorporated into the abrasive grains and features MgO, TiO2, CaO and combinations thereof in the list (see Monroe at C9 L4 – 16).  Monroe also teaches that if any of them are present, preferably, about 0.01-25 wt% (more preferably 0.01 - 10 wt%, and most preferably, about 0.01-1.0 wt%) is present in the alpha alumina-based ceramic abrasive grain, on a theoretical oxide basis (Monroe at C9 L45 – 49).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding claim 6, Monroe as modified by Cahoon teaches the limitations as applied to claims 1 and 5 above, and Monroe as modified by Cahoon further teaches the particle having a chemical composition including the following weight by content for a total of 100%:

% Fe2O3
% TiO2
% CaO
% MgO
% SiO2
% Al2O3
Claim 6
1 
0 
1
2 
1 
95
Monroe
2.0i
see below ii
0.01-25 ii
0.01-25 ii
1.0i
97.0i


i Monroe Table 6 at C23 L63 teaches example 9 comprising 97.0% Al2O3, 2.0% Fe2O3 and 1.0% SiO2. 
For the weight content of Fe2O3 and Al2O3, Monroe teaches that the abrasive grain, on a theoretical basis, can comprise about 85.0 – 99.6% by weight Al2O3, about 0.25-5.0% by weight Fe2O3 (see Monroe at C2 L18-19).  
Furthermore, Monroe teaches that the alumina-based dispersion also includes a source of iron oxide, believed to act as, or provide a material that acts as, a nucleating agent (see Monroe at C5 L33-36), and also believed to aid in densifying the alpha alumina (see Monroe at C6 L34).  
2O3 and Al2O3 that reads on the claimed values.  Fe2O3 acts as a nucleating agent and aids in densifying the alpha alumina.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Monroe because there is a reasonable expectation of success that the ranges for Fe2O3 and Al2O3 disclosed would be suitable as outlined above.

ii Monroe discloses that other metal oxides may be incorporated into the abrasive grains and features MgO, CaO and combinations thereof in the list (see Monroe at C9 L4 – 16).  Monroe also teaches that if any of them are present, preferably, about 0.01-25 wt% (more preferably 0.01 - 10 wt%, and most preferably, about 0.01-1.0 wt%) is present in the alpha alumina-based ceramic abrasive grain, on a theoretical oxide basis (Monroe at C9 L45 – 49).  Thus for MgO and CaO, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).  
Monroe also discloses that other metal oxides may be incorporated into the abrasive grain but are not necessarily desirable, wherein TiO2 is featured in the list (see Monroe at C9 L46), thus Monroe meets the claimed 0% for TiO2.  

Regarding claim 7, Monroe as modified by Cahoon teaches the limitations as applied to claim 1 above, and Monroe modified by Cahoon further teaches the particle having a dimension of 20 µm to 10 mm (see Monroe at C13 L60-67 teaching the abrasive grain size (i.e., the longest dimension of the abrasive grain) is at least 10 micrometers, but larger abrasive grain (e.g., larger than about 200 micrometers) can also be readily made).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 14, Monroe teaches an abrasive product having abrasive particles according to claim 1 (see Monroe at C16 L30-32 teaching the abrasive grain according to the present invention can be used in conventional abrasive products).

Regarding claim 15, Monroe teaches an abrasive product having abrasive particles according to claims 1 and 7, and Monroe further teaches that the abrasive particle having an elongated form of a rod of 0.2 to 3 mm in diameter and 0.5 to 10 mm in length (see Monroe at C11 L15 teaching the desired shape, wherein rod is featured in list, and see Monroe at C11 L16-19 teaching if the shaped abrasive grain is a rod, it can have a diameter of, for example, about 20-1000 micrometers (converts to 0.02-1 mm) and an aspect ratio (i.e., length to width ratio) of at least one).  One of ordinary skill in the art would appreciate that if the diameter of the rod is 0.02-1 mm and the aspect ratio is at least one, then the length of the rod is also 0.02-1 mm, thus Monroe’s teaching overlaps with the claimed diameter and length ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 	

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Applicant discusses the Examiner’s use of optional oxide additives in Monroe to teach the CaO, MgO and TiO2 oxides is improper, and expresses that the Examiner ignores Monroe’s express teaching away of additional metal oxides (see Applicant’s arguments at page 8, 2nd-3rd paragraphs).  
Examiner acknowledges the arguments and respectfully notes that Monroe teaches a preferred embodiment where the abrasive grain is free of metal oxides, such as MgO, but 

Furthermore, Applicant argues that Monroe does not recognize the critical benefits of the CaO and MgO ranges, and the composition comprising 1% each of SiO2, TiO2, Fe2O3, MgO and CaO with 95% Al2O3 exhibits significantly enhanced density at 1400 oC (see Applicant’s arguments at page 9, 1st-2nd paragraphs).
Examiner respectfully notes, with respect to the claimed CaO and MgO ranges, that to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (see MPEP § 716.02(d) and § 2144.05.III.A).
Additionally, the property (i.e. density) of the abrasive particle is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant traverses that the Office Action cites a sol-gel process, while the process in the present application includes mechanical mixing and agglomeration before sintering, and there is no reason provided that the two processes would yield identical products (see Applicant’s arguments at pages 9-10, bridging paragraph).
Examiner respectfully notes that the examined claims belong to the statutory class of product. As such, only the product’s structure is considered (unless there is product by process 

Applicant contends that Cahoon fails to remedy Monroe’s deficiencies and fails to appreciate the unique benefits associated with the claims (see Applicant’s arguments at page 10, 2nd paragraph).
The Examiner respectfully disagrees. Cahoon is used to show how one of ordinary skill in the art would appreciate the effect of a metal oxide modifier in the sintering (densification) and the grain size or growth of an alpha-alumina abrasive grain, and how the exact proportions of these oxides can vary depending upon the desired properties of the abrasive grain.

Applicant also submits that the new claim 15 is allowable based on the allowable base claim 7.
Examiner respectfully notes that both claims 7 and 15 are rejected in view of Monroe as outlined above.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731